DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 05/05/2021 have been fully considered. Applicant argues that:
The claims are not directed to an abstract idea because the claims do not fall under organizing human activity or mental process. The use of the computer components prevent humans from performing the claim and therefore does not fall within the organizing human activity grouping due to the claims being rooted in computing technology. 
The claims integrate the abstract idea into a practical application because the combination of elements is provided in a specific manner that sufficiently limits the use of any alleged abstract idea to the practical application of performing the claim elements. Additionally, the claim includes performing digital image processing of an image for a medical test. The claimed steps for the image processing along with displaying the initiation object on the interface of the mobile device in proximity to the test results amounts to a practical application. 
The claims recite significantly more than the abstract idea.
Regarding A
Regarding B, under the 2019 PEG the revised Step 2A is broken down into Prong One and Prong Two. Under this new two-prong inquiry, specifically Prong Two, we evaluate whether the claim recites additional elements that integrate the abstract idea into a practical application. These additional elements are those not included in the abstract idea, which was evaluated in Prong One. The additional elements pointed out in the rejection appear to be merely using generic computer components to apply the abstract idea and generally link the abstract idea to the computer field rather than recite a practical application. The image processing steps pointed out by Applicant are included in the abstract idea and thus cannot be additional elements that would amount to an abstract idea. The interface initiation object in proximity to the test results amounts to extrasolution activity and also does not amount to a practical application. See the updated rejection for further clarification in light of the amendments. 
Regarding C, in order to show the claims recite significantly more than the abstract idea the additional elements must be sufficient to amount to significantly more than the judicial exception such that there is an inventive concept in the claim. Limitations that are indicative of an inventive concept will be similar to the limitations that are indicative on a practical application, since Step 2B considerations overlap with Step 2A. As discussed above, the additional elements merely recite generic computer components to apply the abstract idea. Applicant has not given any evidence or statements that indicate the additional elements recite significantly more than the abstract idea. See the updated rejection for further clarification in light of the amendments. 
Rejection Under 103
Applicant's arguments filed 05/05/2021 have been fully considered. Applicant argues that the prior art does not teach a user interface object being displayed in proximity to the test results. Applicant’s arguments are directed toward the amendments and therefore are moot. However, Boone et al. (US 2002/0196141) is used to teach this limitation. See the updated rejection in light of the amendments for further clarification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximity" in claims 1 and 7 is a relative term which renders the claim indefinite.  The term "proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  After reviewing Applicant’s disclosure, the word “proximity” only comes up once and not in reference to the initiation conference button. However, Figures 27 and 28 show different arrangements of the test results in relation to the initiation conference button. Additionally, the Specification at [0108] states that the button “may be presented within the user interface on any screen of the mobile application.” It is unclear, after reviewing the disclosure, what standard is to be used for the term proximity if the button can be on any screen and the figures show different layouts with the button in relation to the results. Appropriate correction is required. The dependent claims are rejected due to inheriting the problems of their respective independent claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-14 are drawn to a method for processing diagnostic testing images in order to initiate a telemedicine conference with a provider and fill prescriptions for the patient, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 7 recites (and substantially similar with claim 1):
A method for processing diagnostic testing images, comprising: 
receiving, at a server disposed on a network, a diagnostic test identifier from a mobile device, wherein the diagnostic test identifier identifies a medical diagnostic testing device; 
performing digital image processing on an image of the medical diagnostic testing device captured by the mobile device to determine diagnostic test results of a diagnostic test;  
adjusting threshold risk levels based on a plurality of normalized test color values and associated clinical test data received over time;
determining color values for a plurality of pixels of the image of the medical diagnostic testing device; 
creating a normalized color value from the determined color values;
comparing the normalized color value to the adjusted threshold risk levels to determine a risk level associated with the normalized color value; and
determining diagnostic test results based on the comparison;
determining that the diagnostic test results include a positive result; 
correlating, based on the determination, one or more medical codes with at least one of the diagnostic test identifier and the diagnostic test results; 
storing the diagnostic test results on the server; 
displaying, in response to the diagnostic test results including the positive results, in a user interfaces on a screen of the mobile device, one or more user interface objects in proximity to a visual representation of the diagnostic test results;
determining that at least one of the one or more user interface objects is selected; 
in response to the determination that the at least one of the one or more user interface objects is selected;
sending the diagnostic test results from the server to a telemedicine provider;
sending additional medical history information to the telemedicine provider;
determining if a user performing the diagnostic test has pre-registered for treatment; 
providing the diagnostic test results and the additional medical history information to a health care provider if the user has pre-registered for treatment; 
receiving, over the network from the server, a notification relating to an issued prescription responsive to the provided diagnostic test results and the additional medical history information; and 
communicating information relating to the issued prescription over a network from the server to a pharmacy.

Claim 1 recites substantially similar limitations, but additionally recites:
initiating a telemedicine conference with the telemedicine provider;

These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior (e.g., organizing information for processing test data, initiating teleconferences, and filling prescriptions). For example, but for the server, network, and mobile phone, the obtaining of test results and initiating telecommunications in the context of this claim encompasses an automation of organizing medical information regarding test results.  Therefore the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8-14 reciting particular aspects of scanning and organizing the scanned information, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 7 recites (and substantially similar with claim 1):
A method for processing diagnostic testing images, comprising: 
receiving, at a server disposed on a network, a diagnostic test identifier from a mobile device, wherein the diagnostic test identifier identifies a medical diagnostic testing device; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i)) 
performing digital(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) image processing on an image of the medical diagnostic testing device captured by the mobile device(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to determine diagnostic test results of a diagnostic test;   
adjusting threshold risk levels based on a plurality of normalized test color values and associated clinical test data received over time;
determining color values for a plurality of pixels of the image of the medical diagnostic testing device; 
creating a normalized color value from the determined color values;
comparing the normalized color value to the adjusted threshold risk levels to determine a risk level associated with the normalized color value; and
determining diagnostic test results based on the comparison;
determining that the diagnostic test results include a positive result; 
correlating, based on the determination, one or more medical codes with at least one of the diagnostic test identifier and the diagnostic test results; 
displaying, in response to the diagnostic test results including the positive results, in a user interfaces on a screen of the mobile device, one or more user interface objects in proximity to a visual representation of the diagnostic test results; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)) 
determining that at least one of the one or more user interface objects is selected; 
in response to the determination that the at least one of the one or more user interface objects is selected;
storing the diagnostic test results on the server; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
sending the diagnostic test results from the server(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to a telemedicine provider if the diagnostic test results are positive; 
sending additional medical history information to the telemedicine provider if the diagnostic test results are positive; 
determining if a user performing the diagnostic test has pre-registered for treatment; 
providing the diagnostic test results and the additional medical history information to a health care provider if the user has pre-registered for treatment; 
receiving, over the network from the server, a notification relating to an issued prescription responsive to the provided diagnostic test results and the additional medical history information; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
communicating information relating to the issued prescription over a network from the server(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to a pharmacy.

Claim 1 recites substantially similar limitations, but additionally recites:
initiating a telemedicine conference with the telemedicine provider; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))

The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of servers, networks, and mobile phones, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0099], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving test identifier information, receiving a notification about prescriptions, and determining if the initiation option was selected amounts to selecting a particular data source or type of data to be manipulated and mere data gathering, displaying a user interface object in proximity to the diagnostic test results amounts to extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine test information from an image, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-14 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2-6, 8-14 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using servers, networks, and mobile phones, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0099]); receiving test identifier information, receiving a notification about prescriptions, and determining if the initiation option was selected, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing test result information, e.g., storing and retrieving information in memory, Versata Dev. Group, 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Polwart et al. (US 2014/0154789), in view of Apte et al. (US 2017/0002432), in view of Mink et al. (US 2017/0032092), in view of Lee et al. (US 5627908), in view of Boone et al. (US 2002/0196141). 
Regarding claim 1, Polwart discloses a method for processing diagnostic testing images (Polwart Fig. 1 and corresponding text; [0001]), comprising:
receiving, at a server disposed on a network, a diagnostic test identifier from a mobile device, wherein the diagnostic test identifier identifies a medical diagnostic testing device (Polwart Fig. 1 and corresponding text; [0001] discloses using a mobile device to capture and process assay test data; [0033] discloses the mobile device transmitting and store image data; [0034] discloses the data containing batch number on the testing device label either in written form or in a bar code {construed as the test identifier}; [0047] discloses the mobile phone capturing images to record and quantify results obtained on a test strip style chemical and immunoassay devices and using telecommunications networks [0048] discloses sending the test image data to a centralized database; [0133] discloses capturing information from a test strip)
performing digital image processing on an image of the medical diagnostic testing device captured by the mobile device to determine diagnostic test results of a diagnostic test, including; (Polwart [0001] discloses using a mobile device to capture and process assay test data; [0047] discloses the mobile phone capturing images to record and quantify results obtained on a test strip style chemical and immunoassay devices [0049] discloses processing the captured image of the test to measure the test response [0052] discloses providing advice or guidance to the user based on the results of the test [0057] discloses quantifying results from the assay [0068] discloses that the color intensity of the test line is related to the level of analyte in the sample [0069] discloses determining color intensity by processing the image of the test strip taken with the mobile phone [0112] discloses a camera equipped consumer electronic device [1] may be used to quantify the results from such assays by capturing the test strip image and processing the colour/hue information from the image.)
determining color values for a plurality of pixels of the image of the diagnostic testing device, (Polwart [0141] discloses processing the area of interest into one or more numerical values for use in comparing to a reference scale. The raw pixel data is converted into its red, green, and blue components. When there are a variety of colors the use of a Munsell system, CIE or Hunter 
creating a normalized color value from the determined color values, (Polwart [0030] discloses adding one or more values of the pixels [0097] discloses summing values of the pixel colors so as to reduce noise on the data and have more robust results {summing the values is construed as normalizing the color values})
Polwart does not explicitly disclose displaying, in response to the diagnostic test results including the positive test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user interface object in proximity to a visual representations of the diagnostic test results; determining if the results include a positive result, storing the test results, sending results and additional data to a telemedicine provider, initiating a teleconference with the provider, and receiving a notification about a prescription; associating the results with a medical code; determining the initiation object was selected; communicating prescription information; threshold levels; comparing the normalized values to that threshold; and determining results based on the comparison. However, Apte teaches that it is old and well-known in the art of healthcare data processing to: 
determine if the diagnostic test results include a positive result; (Apte [0076] teaches generating a therapy recommendation based on the test results in order to provide a treatment suggestion for the individual pertaining to disease (e.g., sexually transmitted diseases), a panel of diseases (e.g., an STD panel), and/or microbial health. {treatment suggestions are provided to the  individual based on the diagnostic test results, therefore, the results must have been determined to be positive as to such disease} [0079] teaches giving a therapy recommendation after the microbiome targets are detected [0088] teaches outputting information that indicates a positive, a negative, and/or an inconclusive test result for each of a set of diseases of interest)
store the diagnostic test results on the server; server disposed on a network; (Apte [0096] teaches storing computational models, collected data, historical data, public data, simulated data, generated datasets, generated analyses, diagnostic results, therapy recommendations [0097] teaches a server, at least one networked computing system)
send the diagnostic test results from the server to a telemedicine provider; (Apte [0080] teaches a therapy recommendation can include enabling a health professional to generate the therapy recommendation by presenting to a health professional (e.g., a physician, a dietician, a researcher, a microbiota expert, etc.) for review of the data and analysis in generating a therapy recommendation for the user [0085] teaches transmitting the microbiome-related information to a user device of the user (e.g., at a web interface, an application executing on a mobile device of the user, etc.) and/or other suitable entity (e.g., a guardian, a health professional, etc.))
send additional medical history information to the telemedicine provider; (Apte [0096] teaches the system 200 and/or components of the system 200 can additionally or alternatively include or communicate data to and/or from: a user database (storing user account information, user microbiome information, user profiles, user health records, user demographic information) [0020] teaches facilitating the care provider to collect samples from the user, where the samples include insights about their microbiome (e.g., health, composition, functionality, correlations with behavioral and/or demographic characteristics, etc.) [0068] teaches the generated analysis can include verbal, numerical, graphical, audio, and/or any suitable format of information associated with: disease or a disease panel (e.g., a risk value for a disease in the form of a probability of a positive diagnosis for an STD, etc.), microbiome (e.g., a microbiome insight), behavioral characteristics, demographic characteristics, individual characteristics, population characteristics, and/or any entity characteristic)
initiate a telemedicine conference with the telemedicine provider; (Apte [0091] teaches facilitating communication with a care provider (e.g., through telemedicine, digital communications, automatically scheduling a physician appointment, etc.))
receive, over the network from the server, a notification relating to an issued prescription; (Apte [0083] teaches promoting the therapy recommendation in coordination with presenting information derived from the diagnostic analysis, which functions to relate information associated with at least one of the diagnostic analysis (e.g., generated in S150) and the therapy recommendation (e.g., generated in S160) to the user and/or other suitable entities [0078] teaches that the types of recommended therapies can include recommendations of consumables, food types, prebiotics, probiotics, phage-based therapies, nutritional supplements, daily habits, 
Analysis of the test results can promote accurate therapy recommendations derived from the test analysis and initiate communications with a doctor to go over the results for further treatment recommendations. See Apte [0083], [0091]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the test result image processing system of Polwart to incorporate determining if the diagnostic test results include a positive result; store the diagnostic test results on the server; server disposed on a network; send the diagnostic test results from the server to a telemedicine provider; send additional medical history information to the telemedicine provider; initiate a telemedicine conference with the telemedicine provider; receive, over the network from the server, a notification relating to an issued prescription as taught by Apte. Analysis of the test results can promote accurate therapy recommendations derived from the test analysis and initiate communications with a doctor to go over the results for further treatment recommendations. 
Polwart-Apte does not appear to explicitly teach displaying, in response to the diagnostic test results including the positive test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user interface object in proximity to a visual representations of the diagnostic test results; associating the results with a medical code; determining the initiation object was selected; communicating prescription information; threshold levels; comparing the normalized values to that threshold; and determining results based on the comparison. However, Mink teaches that it is old and well-known in the art of healthcare data processing to: 
display, diagnostic test results including the positive test results (Mink [0020] The medication adherence application of the present invention can be designed to be used on a screen 
correlate, based on the determination, one or more medical codes with at least one of the diagnostic test identifier and the diagnostic test results (Mink [0016] discusses using ICD code in connection to the diagnosis and treatment plan for that diagnosis, which is understood to be analogous to determining the outcome of the test result in order for the diagnosis and treatment to be prescribed)
determine that the telemedicine user interface object is selected; in response to the determination that the telemedicine initiation user interface object is selected (Mink [0020] The selection of one or more of the button can result in additional screens appearing based on the selected button [0015] indicate that the patient is ready for the conference with the health care provider)
communicate information relating to the issued prescription over the network from the server to a pharmacy (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice)
Telehealth options create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost. See Mink [0007]. Additionally, the patient user has the flexibility to choose what medical services they require. See Mink [0008]-[0009]. 

Polwart-Apte-Mink does not appear to teach adjusting threshold levels, comparing the normalized values to that threshold, and determining results based on the comparison; and displaying, in response to the diagnostic test results, in a user interfaces on a screen of a mobile device, a telemedicine initiation user interface object in proximity to a visual representation of the diagnostic test results. However, Lee teaches it is old and well-known in the art of specimen data processing to:
adjust threshold risk levels based on a plurality or normalized test color values and associated clinical test data received over time; (Lee col 5 ln 66 to col 6 ln 1 teaches adjusting the analysis score threshold based on the specimen population; col 8 ln 8-9 teaches how the batches (calibration batches from col 7 ln 35-48) are used to determine and then adjust the dynamic threshold for each newly processed slide)
compare the normalized color value to the adjusted threshold risk levels to determine a risk level associated with the normalized color value, and (Lee col 5 ln 46-56 teaches comparing the analysis score of a slide to the threshold, where scores below the threshold are normal (one risk level) and scores above the threshold are potentially abnormal (another risk level); col 7 ln 8-35 teaches how the threshold can be dynamically adjusted then there are multiple threshold risk levels).
determining the diagnostic test results based on the comparison (Lee Fig. 1D and corresponding text; steps 16 and 18 in the figure illustrate outputting the normal risk level or the potentially abnormal risk level)
“An automated cervical smear screening system with a fixed analysis score threshold typically yields different performance operating points, such as normal slide specificity and abnormal slide 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the diagnostic testing result processing system of Polwart-Apte-Mink, as modified above, to incorporate adjusting threshold risk levels and comparing the color values to the adjusted threshold levels to determine a risk level, and determining results based on the comparison as taught by Lee. Accounting for variations in patient populations and assessing risk based on the normalized values compared to a threshold allows for more accurate classification results. 
While Mink teaches a telemedicine initiation option (see Mink [0015] and [0020]), Polwart-Apte-Mink-Lee does not appear to explicitly teach displaying, in response to the diagnostic test results, in a user interfaces on a screen of a mobile device, a telemedicine initiation user interface object in proximity to a visual representation of the diagnostic test results. However, Boone teaches it is old and well-known in the art of telehealth and diagnostic test result communications to: 
display, in response to the diagnostic test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user object in proximity to a visual representation of the diagnostic test results (Boone Figs. 11-12 and 17-19 and corresponding text; [0204] teaches if the user selects button 250, computer 48' executes a software program that allows the user to set up or participate in a video conference where the button is adjacent to the vitals window [0208] teaches the vital signs window 196 of screens 242, 260 being adjacent to the video conference area of the screen display {the vital signs are construed as the test results where the button 250 for conferencing is in proximity to the results area}).
Once the video conference icon is selected the control screen is displayed next to the vital sign display allowing the user to have access over the conference while still being able to see all of the necessary information. See Boone Fig. 15 and [0214].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Polwart-Apte-Mink-Lee, as modified above, to incorporate displaying, in response to the diagnostic test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user object in proximity to a visual representation 
Regarding claim 2, Polwart-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Apte further discloses:
wherein the step of receiving the notification further comprises: receiving at the server instructions relating to the issued prescription from the telemedicine provider; (Apte [0086] With respect to Block S170, outputting information can include outputting the information for the user based on rules (e.g., notification preferences set by a user, rules established by a care provider, by a guardian, etc.), time (e.g., notification at set frequencies, times of day, etc.), steps (e.g., outputting information derived from the analysis)
And where Mink further teaches:
generating, at the server, instructions for the issued prescription responsive to the instructions relating to the issued prescription; (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice) 
generating, at the server, the notification relating to the issued prescription responsive to the instructions for the issued prescription. (Mink [0025] enter information to enable a patient to be notified when a prescription has been mailed and/or is ready to be picked-up at the pharmacy).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 3
Regarding claim 4, Polwart-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: wherein the step of communicating further comprises communicating the information relating to the issued prescription over the network from the pharmacy to a previously user indicated pharmacy (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 5, Polwart-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: receiving a request for selection of delivery of pickup of the issued prescription from the pharmacy; and transmitting a delivery preference to the pharmacy responsive to a user response to the request (Mink [0025] choose between picking the prescription up at the pharmacy of their choice or mail delivery of the prescription [0025] enter information to enable a patient to be notified when a prescription has been mailed and/or is ready to be picked-up at the pharmacy {notification of ready prescription indicates that the pharmacy knew of the patient’s choice to pick up the prescription, therefore the delivery preference was transmitted to the selected pharmacy}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 6, Polwart-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: providing a pickup indication to the mobile device responsive to completion of the issued prescription by the pharmacy (Mink [0025] enter information to enable a patient to be notified when a prescription has been mailed and/or is ready to be picked-up at the pharmacy). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 7, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Mink further teaches: 
determining if a user performing the diagnostic test has pre-registered for treatment; (Mink [0029] the patient user is required to register and pay for the medical services prior to obtaining medical services from the health care provider)
providing the diagnostic test results and the additional medical history information to a healthcare provider if the user has pre-registered for treatment (Mink [0029] the patient user is required to register and pay for the medical services prior to obtaining medical services from the health care provider [0011] The medical system can be used by the patient to enter/convey basic information about the patient. Such information includes, but is not limited to, a) patient name, b) patient address, c) patient contact information (e.g., home address, work address, phone number, email address, pager number, work number, etc.), d) patient age, e) patient sex, f) patient height, g) patient weight, h) patient medical history, i) current medicines used by patient, j) reason(s) for visit by patient, k) patient current symptoms, l) patient insurance information, m) patient payment information, n) patient's current doctor, o) guardian or patent information, p) next of kin information, q) desired health care provider/s for visit, r) allergy information, s) information about a prior visit, t) medical records information, and/or u) pharmacy information [0015] The patient can start the blood pressure reading… A real-time reading of the blood pressure/heart rate of a patient can be displayed on the Patient Screen and/or Provider Screen). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein. 
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, Polwart-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Polwart further discloses: wherein the plurality of pixels of the image includes pixels from a specific portion of the image of the medical diagnostic testing device. (Polwart [0141] discloses processing the area 
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 13, and, as such, is rejected for similar reasons as given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686             

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686